Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
The proposed amendments raise new issues: “the additive manufacturing head is moveably coupled to the surface smoothing head by an articulating arm” which would require further search and/or consideration. Therefore the amendments are not entered.  
 Applicant presents arguments directed to new features of the un-entered amended claims. Thus the portion of remarks are not addressed at this time.
Regarding arguments that Buerger in view of Bamberg does not describe a surface smoothing head directly coupled to an additive manufacturing head, it is persuasive. However, for further consideration, the case law based on the disclosure of Bamberg may be applied.
 In re Larson, 340 F.2d 965, 968, 133 USPQ 347, 349 (CCPA 1965); In re Lockhart, 90 USPQ 214

The use of a one piece construction instead of the structure disclosed in the prior art would be obvious. It has been held to be within the general skill of one working in the art to make plural parts unitary or integral. 

Bamberg discloses the claimed invention except for the integration of the laser 4 and the tool 17 (e.g. the ultrasonic impact device or the laser shock peening).  It would have been obvious to one of ordinary skill in the art at the time the invention to Bamberg, since it has been held that making in one piece an article which has formerly been formed in multiple pieces involves only routine skill in the art.   One would have been motivated to integrate the laser head 4 with the tool 7 in order to obtain a compact design. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/SHIBIN LIANG/Examiner, Art Unit 1741


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742